Name: Council Regulation (ECSC/EEC/Euratom) No 662/82 of 22 March 1982 introducing special and temporary measures applicable to the recruitment of officials of the European Communities in consequence of the accession of the Hellenic Republic to the Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 82 Official Journal of the European Communities No L 78 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC/EEC/EURATOM) No 662/82 of 22 March 1982 introducing special and temporary measures applicable to the recruitment of officials of the European Communities in consequence of the accession of the Hellenic Republic to the Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, made after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Court of Justice, Whereas, in consequence of the accession of the Hellenic Republic to the Communities, special measures derogating from the Staff Regulations of officials of the European Communities should be adopted on a temporary basis, (c) of the Staff Regulations of officials of the European Communities, provision may be made until 31 December 1982 for the vacant posts to be filled by Greek nationals up to the number of posts set aside for this purpose in the context of budgetary deliberations within the relevant institutions . Except in the case of posts in grades A 1 and A 2, vacant posts shall be adequately advertised both inside the Community institutions and outside . 2 . Appointments to grades A 3 , A 4, A 5, LA 3, LA 4, LA 5, B 1 , B 2, B 3 and C 1 shall be made after a competition on the basis of qualifications organized in accordance with Annex III to the Staff Regulations. Appointments to grades A 6, A 7, A 8 , LA 6, LA 7, LA 8 , B 4, B 5, C 2 to C 5 and D 1 to D 4 shall be made after a competition on the basis of qualifications and tests , organized in accordance with Annex III to the Staff Regulations .HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . Notwithstanding the second and third subpara ­ graphs of Article 4, Article 7 ( 1 ), the third subpara ­ graph of Article 27 and Article 29 ( 1 ) points (a), (b) and This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1982. For the Council The President L. TINDEMANS (') OJ No C 101 , 4. 5 . 1981 , p . 102.